DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s amendments and remarks in the reply filed 1/6/2021 have been acknowledged and entered.  Claims 1-3, 5, 6, 9-16, 18, 20, 22, and 24 are pending. Claims 4, 7, 8, 17, 19, 21, and 23 are canceled; claim 24 has been added by this amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Valentine et al. (US 2009/0178576), and further in view of Durth et al. (US 6,478,034).
Regarding Claim 1:  Valentine teaches a system comprising a self-cleaning rotisserie oven (see abstract), the self-cleaning rotisserie oven comprising:
a casing (Fig. 1, element 12A),
an oven cavity (Fig. 3, element 40) within the casing for receiving a food product,
a heater (element 46) for heating the food product, and

	a spraying device (element 60) for spraying a cleaning fluid in the oven cavity,
	a first outlet (element 67) in a lower part of the oven cavity for discharging cleaning fluid,
the system further comprising:
	a cleaning fluid supply (e.g., water source, [0016]) for supplying cleaning fluid to the spraying device, and
	a discharge (Fig. 5, element 80) in communication with the oven cavity configured for disposing of waste fluid, 
wherein the spraying device comprises a first spray arm and a second spray arm (Fig. 4, elements 61) mounted for rotation in the oven cavity.
Valentine teaches the spray arms connected to the oven cavity at the bottom thereof, and thus does not expressly disclose that the spray arms are connected to an inner wall of the oven cavity.  However, Valentine expressly teaches that the spray arms may be located elsewhere within the oven cavity [0017].  Durth teaches a system comprising rotatable spray arms for cleaning an oven cavity wherein said spray arms are located on an inner wall of the oven cavity (see Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Valentine by providing the spray arms on an inner wall of the cavity, as in Durth, with a reasonable expectation of successfully cleaning the oven cavity.
Valentine in view of Durth does not expressly disclose that the spray arms are mounted on opposing side walls of the oven cavity.  Valentine teaches that multiple spray arms may be 
Regarding Claims 11 and 22:  Valentine and Durth teach the elements of Claim 1 as discussed above.  Valentine further teaches a control for controlling the self-cleaning device, comprising a timer for timing the intake of cleaning fluid form the cleaning fluid supply [0019].
Regarding Claim 12:  Valentine and Durth teach the elements of Claim 1 as discussed above.  Valentine further teaches a fluid pump (Fig. 5, element 86) for moving cleaning fluid to the spraying device.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Valentine et al. (US 2009/0178576) and Durth et al. (US 6,478,034) as applied to Claim 1 above and further in view of Klouda (DE 102011017021, machine translation referenced herein).
Regarding Claim 5:  Valentine and Durth teach the elements of Claim 1, as described above.  Valentine teaches that the oven may have hook ups to connect to cleaning sources [0016], but is silent as to a cleaning unit comprising a frame and separate from the self-cleaning rotisserie oven as claimed.  However, Klouda teaches a cleaning unit for a cooking oven, the cleaning unit comprising a frame (Fig. 2, element 40), wherein a cleaning fluid supply (element 42) is provided on the cleaning unit.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Valentine in .

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Valentine et al. (US 2009/0178576), Durth et al. (US 6,478,034), and Klouda (DE 102011017021, machine translation referenced herein) as applied to Claim 5, and further in view of Seeliger et al. (EP 2389808, machine translation referenced herein).
Regarding Claim 6:  The prior art teaches the elements of Claim 5, as discussed above.  Klouda is cited for teaching a cleaning unit having the cleaning fluid supply thereon, the cleaning fluid supply being a cleaning fluid tank (element 42).  Neither Valentine nor Klouda teaches that the discharge is a waste fluid tank provided on the cleaning unit.  However, Seeliger teaches a cleaning unit for a cooking oven, the cleaning unit being separate from the cooking oven and comprising a waste fluid tank (Fig. 1, element 4) for collecting waste cleaning fluid to facilitate disposal of the waste fluid regardless of the drain accommodations at the oven location (pg. 3, ll. 93-100, 118-121).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art device with a waste fluid tank in the cleaning unit in order to facilitate collection and disposal of the waste fluid, as suggested by Seeliger.
Regarding Claim 9:  The prior art teaches the elements of Claim 6, as discussed above.  Klouda is cited for teaching the cleaning unit, and further teaches the cleaning unit comprises displacement means (see wheels in Fig. 1, not numbered) for movably supporting the frame.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Valentine et al. (US 2009/0178576) and Durth et al. (US 6,478,034) as applied to Claim 1 above, and further in view of Harlamert et al. (US 8,193,470).
Regarding Claim 13:  Valentine and Durth teach the elements of Claim 1 as discussed above.  Valentine does not expressly disclose a pressure regulator.  However, Harlamert teaches a system comprising a self-cleaning oven (see abstract) having a pressure regulator (Fig. 6, element 60) behind a cleaning fluid supply in cleaning fluid flow direction for regulating the flow rate of the cleaning fluid in order to allow a desired amount of cleaning fluid to be delivered to the oven cavity (col. 6, line 64- col. 7, line 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Valentine and Durth with a pressure regulator in order to introduce a desired amount of cleaning fluid, as taught by Harlamert.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Valentine et al. (US 2009/0178576) and Durth et al. (US 6,478,034) as applied to Claim 1 above, and further in view of Heisele et al. (US 2011/0126869).
Regarding Claim 10:  Valentine and Durth teach the elements of Claim 1 as discussed above.  Valentine teaches a valve (Fig. 6, element 76) to direct cleaning fluid to the spray arms, but does not expressly disclose a three-way valve.  However, Heisele teaches a cleaning system comprising a three-way valve to selectively direct cleaning fluid to separate spray arms during a cleaning process [0035].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Valentine and Durth .

Claims 20, 2, 3, are rejected under 35 U.S.C. 103 as being unpatentable over Valentine et al. (US 2009/0178576) and Durth et al. (US 6,478,034) as applied to Claim 1 above and further in view of Mohr et al. (EP 1209419, machine translation referenced herein).
Regarding Claims 20 and 2:  Valentine and Durth teach the elements of Claim 1 as discussed above but do not expressly disclose a first detergent holder provided lower than a second detergent holder.  However, Mohr teaches a system for cleaning an oven comprising a first detergent holder (Fig. 1, element 52) in the oven cavity and a second holder (element 58) fully capable of holding a second portion of detergent, and provided at a higher level than the first detergent holder in the cavity in order to allow differentiated cleanings (pg. 3, ll. 95-97).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Valentine and Durth with first and second detergent holders in order to provide differentiated cleaning fluids.
Regarding Claim 3:  Valentine, Durth, and Mohr teach the elements of Claim 20, as discussed above.  Valentine does not expressly disclose a washing tablet.  However, Mohr, who is cited for teaching the detergent holders, further teaches a washing tablet suitable for cleaning the oven (pg. 6, ll. 235-237).  Since Valentine teaches cleaning the oven to remove poultry grease [0003], it would have been obvious to one of ordinary skill in the art to modify the system of Valentine, Durth, and Mohr with a washing tablet capable of removing poultry grease in order to effectively clean the rotisserie oven.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Valentine et al. (US 2009/0178576) and further in view of Mohr et al. (EP 1209419, machine translation referenced herein).
Regarding Claims 14 and 15:  Valentine teaches a method of cleaning an oven cavity of a self-cleaning rotisserie oven, the method comprising:
filling and cleaning the oven cavity with a first amount of cleaning fluid; and 
discharging the first amount of cleaning fluid from the oven cavity [0019].
Valentine does not expressly disclose providing a first portion of detergent at a first height level and a second portion of detergent at a second height level; filling the oven cavity with a first amount of cleaning fluid to at least the first height level and below the second height level; cleaning with the first amount of cleaning fluid and the first portion of detergent; filling the oven cavity with a second amount of cleaning fluid to at least the second height level; cleaning the cavity with the second amount of cleaning fluid and the second portion of detergent; and discharging the second amount of cleaning fluid and the second portion of detergent from the oven cavity.
However, Mohr teaches a method of cleaning an oven cavity  by providing a first portion of detergent in the form of a washing tablet in a first detergent holder at a first height, filling the oven cavity with a  first amount of cleaning fluid to the first height and below a second height of a second holder, washing the cavity with the first amount of cleaning fluid including the first portion of detergent, discharging the first amount of cleaning fluid and detergent; and filling the cavity with a second amount of cleaning fluid to a second height level of a second agent holder, treating the oven cavity with the second amount of fluid and treating agent, and 
Regarding Claim 16:  Valentine and Mohr teach the elements of Claim 14 as discussed above.  Valentine [0019] and Mohr (pg. 7, ll. 279-281) both teach a final or post-rinse which reads on the limitation of filling the oven cavity with a third amount of cleaning fluid and rinsing the oven cavity with the third amount of cleaning fluid.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Valentine et al. (US 2009/0178576) and Mohr et al. (EP 1209419, machine translation referenced herein) as applied to Claim 14 above, and further in view of Classen et al. (US 2009/0283111).
Regarding Claim 18:  The prior art teaches the elements of Claim 14 as discussed above but do not teach reversing the flow of the cleaning fluid in order to clean a filter.  However, Classen teaches that it is known to provide a filter within a cleaning fluid circulation line in .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Valentine et al. (US 2009/0178576) and Mohr et al. (EP 1209419, machine translation referenced herein) as applied to Claim 14 above, and further in view of Durth et al. (US 6,478,034).
Regarding Claim 24:  Valentine and Mohr teach the elements of Claim 14, as discussed above.  Valentine further teaches that the oven includes a spraying device comprising a first spray arm and a second spray arm (Fig. 4, elements 61) mounted for rotation in the oven cavity.  Valentine teaches the spray arms connected to the oven cavity at the bottom thereof, and thus does not expressly disclose that the spray arms are connected to opposing inner walls of the oven cavity.  However, Valentine teaches that multiple spray arms may be located elsewhere within the oven cavity [0017].  Further, Durth teaches a system comprising rotatable spray arms for cleaning an oven cavity wherein said spray arms are located on an inner wall of the oven cavity (see Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Valentine by providing the spray arms on an inner wall of the cavity, as in Durth, with a reasonable expectation of successfully cleaning the oven cavity.
Valentine and Mohr, in view of Durth, do not expressly disclose that the spray arms are mounted on opposing side walls of the oven cavity.  Valentine teaches that multiple spray arms may be located elsewhere within the oven cavity [0017], and Durth is cited for teaching that it is known to mount the spray arms on the inner wall of the oven cavity.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Valentine in view of Durth to mount the spray arms on opposing side walls of the oven cavity in order to enhance the spray coverage of the cleaning fluid.

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive. 
Regarding Claim 1, applicant has argued that the cited prior art does not teach the claimed invention because neither Valentine nor Durth teaches spray arms mounted on opposing inner walls of the cavity.  Applicant argues that the arrangement of Durth is not suitable for rotisserie ovens and that one of ordinary skill in the art would not combine the spray nozzle of Durth with the oven of Valentine because the teachings of Durth and Valentine are technically incompatible.  
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Valentine already teaches a spray device having spray arms for spraying the fluid within the oven cavity.  Further, Valentine expressly discloses that other wash arms or nozzles could be located elsewhere within the oven chamber [0017], as discussed above.  Durth is not cited to modify the type of spray arm or nozzle- but to show that it is known to mount spray devices to an inner wall of a cooking device.  One of ordinary skill in the art would have been motivated to mount the existing spray arms on the inner walls of the Valentine oven cavity, given that it was known in the art by Durth to mount a spray arm to an inner wall of the cavity, and given that Valentine suggests that multiple spray arms can be provided at other locations besides the floor of the oven cavity.  Given that the oven cavity has a finite number of walls on which the spray arm can be mounted, one of ordinary skill in the art would have been motivated to mount the spray arms to opposing walls in the apparatus of Valentine with a reasonable expectation of efficiently cleaning the cavity.  
Applicant further argues that the method of Claim 14 is not taught by the cited prior art.  Applicant argues that Valentine does not teach two cleaning cycles, and asserts that one of ordinary skill in the art would not be motivated to apply two wash cycles even though Valentine teaches “the cleaning operation may include one or more stages, including pre-wash, wash and/or rinse stages.”  Applicant argues that Mohr teaches one cleaning cycle and one rinsing cycle and that said rinsing cycle of Mohr cannot be read as a second cleaning cycle, because Mohr intends the rinsing cycle to rinse away detergent residues and make the cavity clear and shining.  
This argument is not found persuasive because, as applicant has noted, Valentine teaches that the cleaning operation can include multiple stages including pre-wash, wash, 
Therefore, applicant’s arguments are not found persuasive and the rejections of the claims under 35 USC 103 are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.N.C/Examiner, Art Unit 1714                                                                                                                                                                                                        /NATASHA N CAMPBELL/Examiner, Art Unit 1714